Citation Nr: 1435219	
Decision Date: 08/07/14    Archive Date: 08/20/14

DOCKET NO.  11-22 875	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to service connection for residuals of surgery for damaged retinas.

2.  Entitlement to service connection for respiratory problems.

3.  Entitlement to service connection for residuals of tumors (gynecomastia).

4.  Service connection for hypertension, including due to exposure to herbicides.

5.  Whether new and material evidence has been presented to reopen a claim for service connection for sleep apnea.

6.  Whether new and material evidence has been presented to reopen a claim for service connection for prostate cancer, including due to exposure to herbicides.

7.  Whether new and material evidence has been presented to reopen a claim for service connection for hepatitis C, including due to exposure to herbicides.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. J. Janec, Counsel


INTRODUCTION

The Veteran had active military service from August 1972 to September 1975.

This matter comes before the Board of Veterans' Appeals (Board) from an August 2009 rating decision of the Denver, Colorado, Regional Office (RO) of the Department of Veterans Affairs (VA).  

The issues of entitlement to service connection for residuals of surgery for damaged retinas, hypertension, including due to exposure to herbicides, whether new and material evidence has been presented to reopen a claim for service connection for sleep apnea, whether new and material evidence has been presented to reopen a claim for service connection for prostate cancer, including due to exposure to herbicides, and whether new and material evidence has been presented to reopen a claim for service connection for hepatitis C, including due to exposure to herbicides are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).  


FINDING OF FACT

On May 31, 2013, prior to the promulgation of a decision in the appeals, the Board was informed by the Veteran in testimony during a videoconference hearing that a withdrawal of the appeal on the issues of entitlement to service connection for respiratory problems and residuals of tumors (gynecomastia) was requested.  


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for respiratory problems have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  

2.  The criteria for withdrawal of an appeal of the issue of entitlement to service connection for residuals of tumors (gynecomastia) have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2013).  


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2013).  Withdrawal may be made by the appellant or by the authorized representative.  38 C.F.R. § 20.204 (2013).  

On May 31, 2013, prior to the promulgation of a decision in the appeals, the Board was informed by the Veteran in testimony during a videoconference hearing that a withdrawal of the appeal on the issues of entitlement to service connection for respiratory problems and residuals of tumors (gynecomastia) was requested.  

Therefore, there remain no allegations of errors of fact or law for appellate consideration on those claims.  Accordingly, the Board does not have jurisdiction to review the appeal on those issues and they are dismissed.  


ORDER

The appeal of the issue of entitlement to service connection for respiratory problems is dismissed.

The appeal of the issue of entitlement to service connection for residuals of tumors (gynecomastia) is dismissed.


REMAND

In an August 2011 statement, the Veteran reported that he was homeless and never received his statement of the case.  He provided a new address in the statement.  His May 2011 statement of the case was returned to VA and subsequently re-sent to a P.O. Box in Aurora, Colorado.  In August 2011, VA sent the Veteran a letter to the address noted in the most recent statement notifying him that his appeal was reactivated and his recent correspondence was accepted as a VA Form 9, substantive appeal.  The letter was returned to VA.  The Veteran again contacted VA and provided two new addresses, one while he was incarcerated and another one as his home address.  In a March 2013 letter sent to the previously identified P.O Box but in Denver, Colorado, notified the Veteran of his upcoming hearing.  

In reviewing the history of the file, the Board finds that it appears that the Veteran never received a copy of the statement of the case.  Although the RO accepted his August 2011 statement as a substantive appeal, he clearly noted in that statement that he had not received a statement of the case.  Therefore, the Board finds that a remand is necessary to correct this procedural defect.  

Additionally, although the Veteran testified with respect to the issue of entitlement to service connection for residuals of surgery for damaged retinas at his Board hearing in May 2013, a written statement dated the same date reflects his desire to withdrawn that issue from his appeal.  Consequently, while this case is in remand status, the Board finds that the Veteran should be contacted about this issue in order to verify whether he intends to continue with the appeal of this matter.  

Accordingly, the case is REMANDED for the following action:

Issue a statement of the case or supplemental statement of the case that addresses the issues of entitlement to service connection for residuals of surgery for damaged retinas (unless the Veteran indicates that he wishes to withdraw this issue), hypertension, including due to exposure to herbicides, whether new and material evidence has been presented to reopen a claim for service connection for sleep apnea, whether new and material evidence has been presented to reopen a claim for service connection for prostate cancer, including due to exposure to herbicides, and whether new and material evidence has been presented to reopen a claim for service connection for hepatitis C, including due to exposure to herbicides and includes all laws and regulations relevant to the Veteran's claims.  After allowing an appropriate period for response, return the case to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


